DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 12, 19, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 4230322).
	Regarding claims 1 and 19, Jung discloses a gasket Fig. 3 (and a method of producing) comprising a top surface, a bottom surface, and an aperture, wherein the top and bottom surfaces each comprise serrations 4 around the aperture, the gasket further comprising a first facing 5 secured over the serrations on the top surface and a second facing secured over the serrations on the bottom surface, and an adhesive 2; wherein each facing comprises a first layer 5 which is in contact with the respective top or bottom surface serrations and a second layer 3 In re Aller, 105 USPQ 233.
 	Regarding claim 2, Jung discloses wherein the first layer 5 comprises a mechanical (thickness), chemical (water soluble), or electrical property which is absent or inadequate in the second layer 3. 	Regarding claim 3, Jung discloses wherein the first layer 5 is capable of conforming to a shape of the serrations 4 and is capable of resisting piercing caused by the serrations.
 	Regarding claim 5, Jung discloses wherein the first layer 5 is capable of being formed by drying or curing a flowable coating composition (adhesive).
 	Regarding claims 8, 22, and 23, Jung discloses wherein a thickness of the second layer 3  is capable of being compressed in use from a relative thickness of at least 2:1 as compared to the first layer 5 to a relative thickness of at least 1.5:1 as compared to the first layer.

 Regarding claims 10, 13, 24, 27, 28 Jung discloses the invention as claimed above but fails to explicitly disclose wherein the first layer comprises at least one of a polyimide, a polyaryletherketone, or a polyethereketone and the second layer comprises a layered silicate comprising mica, a vermiculite or a mixture thereof.   Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify materials to cater to a given application and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 12, Jung discloses wherein the second layer 3 comprises at least one of layered silicates, a ceramic, or a graphite (Para. 0005 of English Translation).
 	

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Cierocki (WO 94/29620). 	Regarding claim 14, Jung discloses the invention as claimed above but fails to explicitly 
Regarding claim 15, June discloses the invention as claimed above but fails to explicitly disclose wherein the serrations comprise concentric grooves of rounded cross-section, wherein the concentric grooves are separated by concentric flat portions. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Deluca et al. (WO 2010/100469).
	Regarding claim 16, Jung discloses the invention as claimed above but fails to explicitly disclose wherein the gasket comprises a spirally wound strip.  Deluca et al., a gasket 300 Fig. 5, discloses a gasket comprising a spirally wound strip 300 wherein the strip is of channel shape, having a center region 312 and lateral regions 308 to each side of the center region, wherein a 
	Regarding claim 17, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the through-thickness of the center region of the spirally wound strip is at least 0.7 mm; and the ratio of the through-thickness of the center region to the through-thickness of the lateral regions is at least 1.2 to 1.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the through thickness and ratio of the through-thickness of the center region to the through-thickness of the lateral regions to any number of ranges (e.g. at least 0.7 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 18, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the spiral serrations on the top and the bottom surfaces of the gasket comprise peaks which engage the facings, wherein the peaks are at least one of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675